United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50358
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DANIEL RENTERIA NUNEZ,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 4:98-CR-119
                        USDC No. 4:00-CR-425
                      USDC No. 4:01-CR-65-ALL
                        --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Daniel Renteria Nunez (Renteria), federal prisoner # 88091-

080, appeals the district court’s denial of his motion to correct

pursuant to FED. R. CRIM. P. 36.   Renteria maintains that an error

was made in the written judgments because they fail to reflect

the district court’s oral pronouncement at sentencing that his

sentences in No. P-01-CR-065-F and No. P-00-CR-425-F were to run

concurrently with his prior sentence imposed in No. P-98-CR-119-

F.   Federal Rule of Criminal Procedure 36 authorizes the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50358
                                 -2-

sentencing court to correct technical, clerical mistakes in

judgments, orders, or other parts of the record at any time.

See FED. R. CRIM. P. 36; Accardi v. Blackwell, 412 F.2d 911, 913

(5th Cir. 1969).    “Rule 36 is the appropriate remedy to make the

judgment and commitment papers conform to the sentence pronounced

orally.”   Cook v. United States, 426 F.2d 1358, 1360 (5th Cir.

1970) (internal quotations and citation omitted).

     Renteria’s contention that the district court ordered his

sentences in No. P-01-CR-065-F and No. P-00-CR-425-F to run

concurrently not only with each other, but with a prior sentence

imposed in No. P-98-CR-119-F, is refuted by the transcript of the

sentence hearing.   At sentencing, the court ordered that the

sentences in No. P-01-CR-065-F and No. P-00-CR-425-F were to run

concurrently.   The court made no comment on the concurrency of

the sentence in No. P-98-CR-119-F in relation to the sentences in

No. P-01-CR-065-F and No. P-00-CR-425-F.    The written judgments

reflected that the sentences in No. P-01-CR-065-F and No. P-00-

CR-425-F were to run concurrently with one another but were

silent with regard to Renteria’s sentence in No. P-98-CR-119-F.

Thus, the district court made no clerical error in its written

judgments, and it did not err in denying Renteria’s motion.     As

the appeal lacks arguable merit, it is frivolous.      See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Accordingly, the

instant appeal is DISMISSED.    See 5th CIR. R. 42.2